873 F.2d 1438Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jamie FONSECA, Plaintiff-Appellant,v.Norma G. GLUCKSTERN;  Myra J. Keel;  Frank Eisenberg;Francis Carney;  Standley A. Fishbein;  Robert Norris;Kathern Mahlin;  Patricia A. Reuppert;  H. Joseph Meyer;Judy Ricci;  William J. Smith;  Robert Eggleston;  HowardHarris;  Ronald Bridges;  Wesley Horney, Defendants-Appellees.
No. 88-7640.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 28, 1989.Decided:  April 12, 1989.Rehearing and Rehearing In Banc Denied June 15, 1989.

Jamie Fonseca, appellant pro se.
Richard M. Kastendieck;  Maureen Mullen Dove (Office of the Attorney General of Maryland);  Paul Frederick Newhouse (Eccleston and Seidler), for appellees.
Before SPROUSE, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Jamie Fonseca appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fonseca v. Gluckstern, C/A 87-1936-JFM (D.Md. March 21, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.